USCA11 Case: 21-12627    Date Filed: 08/04/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-12627
                 ____________________

CHRISTIN MITCHELL,
DWANE MITCHELL,
                                          Plaintiffs-Appellants,
versus
VILLAGE CAPITAL AND INVESTMENT, LLC,
JAMES MARTIN DUNN,


                                        Defendants-Appellees,



ALAN SHERWOOD THOMAS,
FEDERAL DEPOSIT INSURANCE CORPORATION,
USCA11 Case: 21-12627          Date Filed: 08/04/2022        Page: 2 of 10




2                        Opinion of the Court                    21-12627

as Receiver for Resolute Bank,


                                                              Defendants.


                       ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
             D.C. Docket No. 1:18-cv-05808-CC-CMS
                     ____________________

Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and
MOORER,* District Judge.
PER CURIAM:
       Christin and Dwane Mitchell appeal the district court’s dis-
missal of their federal and state claims against Village Capital and
Investment, LLC and James Dunn. But not all of the Mitchells’
claims were dismissed. There’s still one state fraud claim against
Alan Thomas pending in the district court. Normally, that would
mean we’d have to dismiss their appeal because, other than a few
narrow exceptions, we only have appellate jurisdiction over final
orders that resolve all claims against all parties.



* The Honorable Terry F. Moorer, United States District Judge for the South-
ern District of Alabama, sitting by designation.
USCA11 Case: 21-12627        Date Filed: 08/04/2022     Page: 3 of 10




21-12627               Opinion of the Court                         3

        But the Mitchells argue that their appeal falls within one of
the narrow exceptions to the final order rule. Under Federal Rule
of Civil Procedure 54(b), “[w]hen an action presents more than one
claim for relief,” “or when multiple parties are involved, the [dis-
trict] court may direct entry of a final judgment as to one or more,
but fewer than all, claims or parties only if the [district] court ex-
pressly determines that there is no just reason for delay.” Fed. R.
Civ. P. 54(b). The issue in this case is whether the district court
properly certified its judgment for Village Capital and Dunn as final
under Rule 54(b). Because we conclude that it did not, we dismiss
the Mitchells’ appeal for lack of a final judgment.
                                  I
        In their amended complaint, the Mitchells alleged that Vil-
lage Capital violated the Truth in Lending Act and that Village Cap-
ital, Dunn, Thomas, and Resolute Bank defrauded them. Thomas
didn’t answer or respond to the amended complaint, so the magis-
trate judge directed the clerk to enter a default against him. Village
Capital, Dunn, and Resolute Bank responded by moving to dismiss
the amended complaint for failure to state a claim. The district
court granted the motions and dismissed with prejudice the Mitch-
ells’ claims against Village Capital, Dunn, and the Federal Deposit
Insurance Corporation (which had been substituted as the receiver
for Resolute Bank).
       Because the district court dismissed with prejudice the
Mitchells’ claims against Village Capital, Dunn, and the Federal De-
posit Insurance Corporation, the magistrate judge recommended
USCA11 Case: 21-12627          Date Filed: 08/04/2022        Page: 4 of 10




4                        Opinion of the Court                    21-12627

that the district court enter judgment for the three defendants. And
because the Mitchells “ha[d] done nothing” for twenty-one months
“to convert the entry of default against Thomas into a default judg-
ment,” the magistrate judge ordered the Mitchells to either move
for a default judgment or show cause why their claim against
Thomas should not be dismissed for lack of prosecution. Follow-
ing the magistrate judge’s order, the Mitchells moved for a default
judgment against Thomas.
       The district court adopted the magistrate judge’s recom-
mendation and ordered “that judgment be entered in favor of Vil-
lage Capital . . . , the Federal Deposit Insurance Corporation . . . ,
and James Dunn, as there is no just reason for delay.” The district
court also ordered that “[t]his case shall remain open for the adju-
dication of the motion for default judgment against . . . Thomas.”
        The Mitchells appealed the district court’s dismissal of their
claims against Village Capital and Dunn. We issued a jurisdictional
question for the parties to: (1) “address whether the district court
has certified the order on appeal under Federal Rule of Civil Proce-
dure 54(b) such that this Court has jurisdiction in this appeal”; and
(2) “[i]f the district court has entered a [r]ule 54(b) certification, . . .
address whether the district court clearly and cogently articulated
its reasoning why there was ‘no just reason for delay’ such that this
Court should defer to the district court’s certification.”
USCA11 Case: 21-12627         Date Filed: 08/04/2022      Page: 5 of 10




21-12627                Opinion of the Court                           5

                                   II
        “To be appealable, an order must either be final or fall into
a specific class of interlocutory orders that are made appealable by
statute or jurisprudential exception.” CSX Transp., Inc. v. City of
Garden City, 235 F.3d 1325, 1327 (11th Cir. 2000) (citing 28 U.S.C.
§§ 1291, 1292). “‘[A]n order adjudicating fewer than all the claims
in a suit, or adjudicating the rights and liabilities of fewer than all
the parties, is not a final judgment from which an appeal may be
taken,’ unless ‘the district court properly certifies as “final” under
[r]ule 54(b), a judgment on fewer than all claims or parties.’” Su-
preme Fuels Trading FZE v. Sargeant, 689 F.3d 1244, 1246 (11th
Cir. 2012) (first alteration in original) (quoting Lloyd Noland
Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777 (11th
Cir. 2007)). We must review the district court’s rule 54(b) certifi-
cation to see if it was proper—even if no one objects—“because
such certifications implicate the scope of our appellate jurisdic-
tion.” Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162,
165 (11th Cir. 1997).
                                   III
       The district court entered judgment for Village Capital,
Dunn, and the Federal Deposit Insurance Corporation but left the
case open because of the pending motion for default judgment
against Thomas. Because the district court’s judgment “adjudi-
cat[ed] the rights and liabilities of fewer than all the parties,” it was
“not a final judgment from which an appeal may be taken” unless
USCA11 Case: 21-12627        Date Filed: 08/04/2022      Page: 6 of 10




6                       Opinion of the Court                 21-12627

the district court properly certified it under rule 54(b). See Su-
preme Fuels, 689 F.3d at 1246 (quotation and citations omitted).
        To properly certify a judgment as final under rule 54(b), “the
district court must expressly accomplish what the [r]ule clearly
mandates.” Carringer v. Tessmer, 253 F.3d 1322, 1324 (11th Cir.
2001). Rule 54(b) mandates that district courts follow a “two-step
analysis.” Lloyd Noland Found., 483 F.3d at 777. “First, the court
must determine that its final judgment is, in fact, both ‘final’ and a
‘judgment.’” Id. “That is, the court’s decision must be ‘final’ in the
sense that it is an ultimate disposition of an individual claim entered
in the course of a multiple claims action, and a ‘judgment’ in the
sense that it is a decision upon a cognizable claim for relief.’” Id.
(quotation and citations omitted). We “review[] the first step of
the district court’s analysis—whether the order constitutes a final
judgment—de novo.” Doe #1 v. Red Roof Inns, Inc., 21 F.4th 714,
722 (11th Cir. 2021) (emphasis omitted).
       “Second, having found that the decision was a final judg-
ment, the district court must then determine that there is no ‘just
reason for delay’ in certifying it as final and immediately appeala-
ble.” Lloyd Noland Found., 483 F.3d at 777. “We review whether
there was no ‘just reason for delay’ only for abuse of discretion.”
Doe #1, 21 F.4th at 722.
       The district court must “exercise its discretion in certifying
partial judgments in consideration of judicial administrative inter-
ests—including the historic federal policy against piecemeal ap-
peals—and the equities involved.” Lloyd Noland Found., 483 F.3d
USCA11 Case: 21-12627        Date Filed: 08/04/2022      Page: 7 of 10




21-12627                Opinion of the Court                         7

at 778 (quotation and citations omitted). “Rule 54(b) certifications
must be reserved for the unusual case in which the costs and risks
of multiplying the number of proceedings and of overcrowding the
appellate docket are outbalanced by pressing needs of the litigants
for an early and separate judgment as to some claims or parties.”
Ebrahimi, 114 F.3d at 166 (quotation and citation omitted). And
because “such circumstances will be encountered only rarely,” dis-
trict courts should “exercise the limited discretion afforded by
[r]ule 54(b) conservatively.” Id.
        While we review the second-step determination for an
abuse of discretion, the “[d]eference to the district court’s determi-
nation [that there is no just reason for delay] . . . depends upon our
ability to discern the reasoning that motivated the [r]ule 54(b) cer-
tification.” Id. When a district court “clearly and cogently articu-
lat[es] its reasoning, together with the supporting factual and legal
determinations,” “[w]e will not disturb the district court’s assess-
ment unless it was clearly unreasonable.” Id. But “when a district
court does not explain itself, any deference we might otherwise ac-
cord the [rule] 54(b) certification decision will be nullified.” Id.
        In “the absence of an adequate explanation,” we’ve said that
there are two possible scenarios. See id. at 166–67. Either (1) “the
reasons for the entry of the judgment are obvious and remand to
the district court would result only in unnecessary delay in the ap-
peal process,” in which case “we will not require an explanation,”
or (2) “a sound basis for the certification is not obvious and the dis-
trict court merely repeats the language of the [r]ule or frames its
USCA11 Case: 21-12627        Date Filed: 08/04/2022     Page: 8 of 10




8                      Opinion of the Court                 21-12627

certification in conclusory terms,” in which case “we have little
choice but to dismiss the appeal for lack of a final judgment.” Id.
“A district court’s bare statement that there is no just reason for
delay does not suffice to establish that the nature of the case war-
rants a departure from the general rule . . . .” Id. at 167.
        Although the district court didn’t mention rule 54(b), its
“unmistakable intent” was to enter partial final judgment under the
rule because the district court entered judgment for Village Capital,
Dunn, and the Federal Deposit Insurance Corporation and found
that there was “no just reason for delay.” See Kelly v. Lee’s Old
Fashioned Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir. 1990)
(en banc) (“If the language in the order appealed from, either inde-
pendently or together with related portions of the record referred
to in the order, reflects the district court’s unmistakable intent to
enter a partial final judgment under [r]ule 54(b), nothing else is re-
quired to make the order appealable.”); United States v. Ettrick
Wood Prods., Inc., 916 F.2d 1211, 1218 (7th Cir. 1990) (“[F]ailure
to specifically mention [r]ule 54(b) does not deprive us of jurisdic-
tion if the district court considered the proper factors and made the
required findings in entering judgment.”). And at step one of the
rule 54(b) analysis, the district court properly determined that its
order dismissing with prejudice the Mitchells’ claims against Vil-
lage Capital, Dunn, and the Federal Deposit Insurance Corporation
was “final” as to those defendants. That’s because the district
court’s order “end[ed] the litigation on the merits” as to Village
Capital, Dunn, and the Federal Deposit Insurance Corporation
USCA11 Case: 21-12627        Date Filed: 08/04/2022      Page: 9 of 10




21-12627                Opinion of the Court                         9

“and le[ft] nothing for the court to do but execute the judgment”
for them. See Jenkins v. Prime Ins. Co., 32 F.4th 1343, 1345 (11th
Cir. 2022) (quotation and citation omitted).
        But at step two, the district court didn’t explain itself and
“merely repeat[ed]” rule 54(b)’s language. See Ebrahimi, 114 F.3d
at 166. So “we cannot defer to the district court[’s] determination
and must assess whether any obvious reasons support entry of the
[r]ule 54(b) certification.” See id. at 167.
       Having reviewed the record, considered the parties’ re-
sponses to our jurisdictional questions, and heard from them at oral
argument, we can find no “obvious reason[]” in the record for why
an “immediate appeal would alleviate some danger of hardship or
injustice associated with delay.” See id. at 166–67. Although the
only issue left for the district court to resolve is the Mitchells’ mo-
tion for default judgment against Thomas, there are no “equitable
considerations” justifying departure from “the federally preferred
practice of postponing appeal until after a final judgment has been
entered.” See id. at 168. The district court didn’t cite any, the par-
ties haven’t given us any, and we can’t find any.
       Nothing in the record shows that the parties had “pressing
needs” for an immediate appeal. See id. at 166. The record, in-
stead, shows that the Mitchells waited twenty-one months before
moving—at the magistrate judge’s direction—for default judgment
against Thomas, and neither Village Capital, Dunn, nor the Federal
Deposit Insurance Corporation requested rule 54(b) certification or
moved for the case to be dismissed for lack of prosecution. Put
USCA11 Case: 21-12627       Date Filed: 08/04/2022    Page: 10 of 10




10                     Opinion of the Court                21-12627

simply, there’s nothing “exceptional” about this case and there’s no
indication that there would be any “unusual hardship” in requiring
the parties to “await the disposition of the entire case before ob-
taining appellate review.” See id. at 168.
      Because “a sound basis for the certification is not obvious
and the district court merely repeat[ed] the language of the [r]ule,”
the Mitchells’ appeal must be dismissed for lack of jurisdiction and
we vacate the judgment of the district court. See id. at 166–67.
      DISMISSED.